Decided, in this case, that the court is not authorized to allow the committee of a lunatic for his services in the care and management of the lunatic’s estate, any greater or different compensation than that which is fixed by thq revised statutes as the allowanace to be made to executors and administrators and guardians. That where the interest of the lunatic’s estate requires the employment of an agent or clerk, the committee may present a petition for leave to employ one, and to pay him out of the income of the property ; due notice of such application being given to the presumptive heirs of the lunatic.
Committee authorized to apply the surplus income of the lunatic’s property to the improvement of the unproductive real estate, and a reasonable portion of the capital of the personal estate to the extent of 20 or $25,000, in building upon the vacant lots.